DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, these claims recite ‘an external source’ and it is not clear what the source is external to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. U.S. Patent Publication No. 20170111520 (hereinafter Bowers).
Regarding claim 11, Bowers discloses a method for operating an electronic device [0050, Fig. 1 — a method for controlling a personal communication structure (PCS) 100, according to some embodiments. PCS 100 enhances access to communication networks in public or semi-public places. In some embodiments, PCS 100 includes an electronics subsystem 140; Title, 0176 — methods that implement the various technique], the method comprising: 
identifying a temperature in one of a plurality of compartments of the electronic device [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b; 0008-0018 —  a PCS including multiple independently accessible compartments at least partially enclosing respective subsystems of the PCS; 0098-0100, Fig. 8 —PCS 100 may include compartments and PCS components may be disposed in the compartments]; 
determining whether the identified temperature in the one compartment exceeds a threshold for the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off]; and 
in response to determining that the identified temperature for the one compartment exceeds the threshold, modifying, based on the identified temperature, operation of a component of the electronic device located in the one compartment to reduce the temperature in the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
Regarding claim 12, Bowers discloses all the limitations of the base claims as outlined above.  
Further, Bowers discloses designating a portion of the electronic device as one of the plurality of compartments by at least one of: determining a number of heat-emitting components within the portion of the electronic device; or determining a level of heat tolerance of one or more heat-sensitive components within the portion of the electronic device [0098-0102, Fig. 8 — PCS 100 may include compartments and PCS components may be disposed in the compartments. FIG. 8 shows an illustrative embodiment of an arrangement of compartments of a PCS 100… PCS 100 includes mounting compartment 890, electronics compartment 840, user interface compartment 850, air intake compartment 865, display compartment 870, and communications compartment 880… PCS 100 are not limited by the compartmentalization scheme illustrated in FIG. 8. For example, a PCS 100 may include none of the compartments illustrated in FIG. 8, any combination of the compartments illustrated in FIG. 8, and/or other compartments not illustrated in FIG. 8 …  a PCS 100 may include separate compartments enclosing respective portions of a PCS subsystem that is enclosed by a single compartment in the example of FIG. 8].
Regarding claim 13, Bowers discloses all the limitations of the base claims as outlined above.  
Further, Bowers discloses determining a desired range of temperature in the one compartment based on a heat tolerance of a heat-sensitive component in the one compartment [0077 — temperature control subsystem 160 controls the temperature within PCS 100. For example, temperature control subsystem 160 may warm or cool the components of PCS 100 as needed to maintain a working environment that is not deleterious to the PCS components. Indeed, extreme heat and extreme cold can interfere with the operation of the PCS 100 or even permanently damage some of the PCS components. Hence, in some embodiments, the object of the temperature control subsystem 160 is maintain the working environment of the PCS 100 within a lower bound, below which the cold would affect component performance, and an upper bound, above which the heat would affect component performance].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers.
Regarding claim 1, Bowers teaches an electronic device [0050, Fig. 1 — s a personal communication structure (PCS) 100, according to some embodiments. PCS 100 enhances access to communication networks in public or semi-public places. In some embodiments, PCS 100 includes an electronics subsystem 140] comprising: 
a number of heat-emitting components [0050, Fig. 1 — PCS 100 includes an electronics subsystem 140, a user interface subsystem 150, a temperature control subsystem 160, a display subsystem 170, a communications subsystem 180, and/or a mounting subsystem 190. Electronics subsystem 140 may further include a power distribution subsystem 110, a network subsystem 120, and/or a maintenance subsystem 130; 0077-0080 — PCS components generate heat (e.g., through current flowing through a resistive load)]; 
a plurality of compartments [0008-0018 — a PCS including multiple independently accessible compartments at least partially enclosing respective subsystems of the PCS; 0098-0100, Fig. 8 —PCS 100 may include compartments and PCS components may be disposed in the compartments; 0163-0167 — compartment 840, 850, 865, 870, 880]; and 
a circuit configured to: 
identify a temperature in one of the compartments of the electronic device [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b]; 
determine whether the identified temperature in the one compartment exceeds a threshold for the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off]; and 
in response to determining that the identified temperature for the one compartment exceeds the threshold, modify, based on the identified temperature, operation of a component of the number of heat-emitting components that is located in the one compartment to reduce the temperature in the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
Further, Bowers teaches that a circuit is a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller, small-board computer, system on a chip (SoC) (e.g., Qualcomm Snapdragon, Nvidia Tegra, Intel Atom, Samsung Exynos, Apple A7, Motorola X8, etc.), or other suitable processing device] and performing a temperature control method via a processor [0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute temperature control by a processor, as taught by Bowers, for temperature control by a circuit, as taught by Bowers, for the predictable result of an electronic device with temperature controlled by a processor, thus facilitating highly adaptable control. 
Regarding claim 2, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is further configured to designate a portion of the electronic device as one of the plurality of compartments by at least one of: determining a number of heat-emitting components within the portion of the electronic device; or determining a level of heat tolerance of one or more heat-sensitive components within the portion of the electronic device [0098-0102, Fig. 8 —  PCS 100 may include compartments and PCS components may be disposed in the compartments. FIG. 8 shows an illustrative embodiment of an arrangement of compartments of a PCS 100… PCS 100 includes mounting compartment 890, electronics compartment 840, user interface compartment 850, air intake compartment 865, display compartment 870, and communications compartment 880… PCS 100 are not limited by the compartmentalization scheme illustrated in FIG. 8. For example, a PCS 100 may include none of the compartments illustrated in FIG. 8, any combination of the compartments illustrated in FIG. 8, and/or other compartments not illustrated in FIG. 8 …  a PCS 100 may include separate compartments enclosing respective portions of a PCS subsystem that is enclosed by a single compartment in the example of FIG. 8].
Regarding claim 3, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is further configured to determine a desired range of temperature in the one compartment based on a heat tolerance of a heat-sensitive component in the one compartment [0077 — temperature control subsystem 160 controls the temperature within PCS 100. For example, temperature control subsystem 160 may warm or cool the components of PCS 100 as needed to maintain a working environment that is not deleterious to the PCS components. Indeed, extreme heat and extreme cold can interfere with the operation of the PCS 100 or even permanently damage some of the PCS components. Hence, in some embodiments, the object of the temperature control subsystem 160 is maintain the working environment of the PCS 100 within a lower bound, below which the cold would affect component performance, and an upper bound, above which the heat would affect component performance].
Claim(s) 5-6, 8-9, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Young et al. U.S. Patent Publication No. 20080130727 (hereinafter Young).
Regarding claim 5, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches a component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b].
But, Bowers fails to clearly specify that in order to identify the temperature the processor is further configured to estimate the temperature based on information about an activation characteristic of the component.
However, Young teaches that in order to identify the temperature the processor is further configured to estimate the temperature based on information about an activation characteristic of the component [0039 —  a processor or controller such as controller 105 to execute one or more of the functions described herein; 0058 — The temperature of such components generally can be estimated by determining a temperature rise attributed to power losses in the communication device, including losses due to operation of a modem (activation characteristic of the component), and adding the temperature rise to an ambient temperature of the environment in which the communication device is operating.].
Bowers and Young are analogous art.  They relate to mobile communications systems, particularly involving temperature control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by Bowers, by incorporating the above limitations, as taught by Young.
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for temperature sensors and to account for variations in ambient temperature around the electronic device, as suggested by Young [0058].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the temperature determination method of Young for the temperature determination method of Bowers for the predictable result of an electronic device able to estimate component temperatures and account for ambient temperatures.
Regarding claim 6, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches a component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b].
But, Bowers fails to clearly specify that in order to identify the temperature the processor is further configured processor is further configured to determine an ambient temperature around the electronic device.
However, Young teaches that in order to identify the temperature the processor is further configured processor is further configured to determine an ambient temperature around the electronic device [0039 —  a processor or controller such as controller 105 to execute one or more of the functions described herein; 0058 — The temperature of such components generally can be estimated by determining a temperature rise attributed to power losses in the communication device, including losses due to operation of a modem (activation characteristic of the component), and adding the temperature rise to an ambient temperature of the environment in which the communication device is operating.].
Bowers and Young are analogous art.  They relate to mobile communications systems, particularly involving temperature control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by Bowers, by incorporating the above limitations, as taught by Young.
One of ordinary skill in the art would have been motivated to do this modification to account for variations in ambient temperature around the electronic device, as suggested by Young [0058].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the temperature determination method of Young for the temperature determination method of Bowers for the predictable result of an electronic device able to estimate component temperatures while accounting for ambient temperatures.
Regarding claim 8, the combination of Bowers and Young teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that in order to determine the ambient temperature around the electronic device the processor is further configured to: determine a geographic location of the electronic device; and receive, from an external source, the ambient temperature at the geographic location [0048 — temperature control subsystem 160 controls the PCS temperature based on environmental information, which may include temperature information and/or other information associated with the PCS environment. For example, environmental information may include sunlight information indicating whether the PCS 100 is exposed to direct sunlight. Sunlight information may be obtained from a camera or other suitable optical sensor. Alternatively, or in addition, environmental information may include humidity information indicating the humidity levels in the PCS environment, time-of-day information indicating the current time at the PCS location, weather information indicating the weather in the PCS environment, etc.; 0080 —temperature control subsystem may obtain temperature measurement information regarding the temperature in the vicinity of the PCS 100 from a suitable source (e.g., a website)].
Regarding claim 9, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches the component includes an antenna [0074 — a wireless communication module 607 (e.g., a 3G, 4G, or LTE mobile network transceiver, including a suitable antenna; 0105 — FIG. 9C, communications compartment 880 may include a radio access node 981, a wireless access point 983, and/or one or more antennas.] and an activation characteristic of the component, and in order to modify the operation of the component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b] the processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is configured to modify the activation characteristic of the component [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
But, Bowers fails to clearly specify that an activation characteristic of the component includes an activation duration of the antenna.
However, Young teaches that that an activation characteristic of the component includes an activation duration of the antenna [0035 — modems 110 and 125 can modulate and demodulate signals to convert signals from one form to another for transmission… the modem 110 can communicate data via IEEE 802 wireless communications, for example, 802.11 and 802.16 (WiMax), WPA, or WPA2. The modem 125, for example, can communicate data via GSM, TDMA, CDMA, WCDMA, or direct wireless communication. Though not shown, it should be appreciated that the modems 110 and 125 can include a transceiver, an antenna; 0055 — transmission power of the communication device can be determined by multiplying the time that each respective modem transmits concurrently with at least one other modem during the sample period by a proper weighting factor and then summing the results. Thus, if T1, T2, and T3 represent the duration of concurrent transmission by two or more modems of the communication device during the first sampling period, the measure of transmission power for the first modem can be determined from the expression "(T1+T2+T3)WF1", where WF1 is the weighting factor].
Bowers and Young are analogous art.  They relate to mobile communications systems, particularly involving temperature control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute antenna activation duration, as taught by Young, for the component activation characteristic of Bowers for the predictable result of an electronic device able to control temperature based on antenna activation duration.
Regarding claim 15, Bowers teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.
Regarding claim 16, Bowers teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.
Regarding claim 18, Bowers teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.
Regarding claim 19, Bowers teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers and Young in view of Ciaccio et al. U.S. Patent Publication No. 20180252774 (hereinafter Ciaccio).
Regarding claim 7, the combination of Bowers and Young teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches wherein in order to determine the ambient temperature around the electronic device the processor is further configured to: determine a geographic location of the electronic device; determine temperature information for the determined geographic location; and estimate, based on the geographic location of the electronic device, the ambient temperature at the geographic location [0048 — temperature control subsystem 160 controls the PCS temperature based on environmental information, which may include temperature information and/or other information associated with the PCS environment. For example, environmental information may include sunlight information indicating whether the PCS 100 is exposed to direct sunlight. Sunlight information may be obtained from a camera or other suitable optical sensor. Alternatively, or in addition, environmental information may include humidity information indicating the humidity levels in the PCS environment, time-of-day information indicating the current time at the PCS location, weather information indicating the weather in the PCS environment, etc.; 0080 —temperature control subsystem may obtain temperature measurement information regarding the temperature in the vicinity of the PCS 100 from a suitable source (e.g., a website)].
But the combination of Bowers and Young fails to clearly specify determining historical temperature information for the determined geographic location; and estimating, based on the geographic location of the electronic device and the historical temperature information, the ambient temperature at the geographic location.
However, Ciaccio teaches determining historical temperature information for the determined geographic location; and estimating, based on the geographic location of the electronic device and the historical temperature information, the ambient temperature at the geographic location [0121 — the usage pattern and/or model may use additional information such as GPS data (geographic location), historical or current climate data for that geographic location, date (time of year), time of day and other parameters to estimate the most likely outside ambient temperature at the next key on.].
Bowers, Young and Ciacco are analogous art.  They relate to temperature monitoring systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers, by incorporating the above limitations, as taught by Ciacco.
One of ordinary skill in the art would have been motivated to do this modification in order to estimate an ambient temperature without an actual measurement or an external source of information. 
Regarding claim 17, the combination of Bowers and Young teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Lyubinin et al. U.S. Patent Publication No. 20150347209 (hereinafter Lyubinin).
Regarding claim 10, Bowers teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is further configured to, in response to determining that the identified temperature for the one compartment exceeds the threshold, control the electronic device [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
But, Bowers fails to clearly specify terminating a background application that has not been used for a predetermined amount of time.
However, Lyubinin teaches terminating a background application that has not been used for a predetermined amount of time [0015 —  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management, e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.].
Bowers and Lyubinin are analogous art.  They relate to mobile communications systems, particularly involving power control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by Bowers, by incorporating the above limitations, as taught by Lyubinin.
One of ordinary skill in the art would have been motivated to do this modification to reduce wasted power and conserve battery power, as suggested by Lyubinin [0015].  
Regarding claim 20, Bowers teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10.
Allowable Subject Matter
Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spiel et al. U.S. Patent No. 20160349829, which discloses a dynamic power management system for a device that detects objects impeding airflow.
Dighde et al. U.S. Patent Publication No. 20120182687, which discloses an adaptive power management system that detects objects around a device.
Seyed et al. U.S. Patent Publication No. 20190011965, which discloses a thermal cooling system that detects the distance and position of objects around a device.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119